

117 HR 2681 IH: Integrity Committee Transparency Act of 2021
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2681IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Connolly (for himself, Mr. Hice of Georgia, Mrs. Carolyn B. Maloney of New York, Mr. Danny K. Davis of Illinois, Ms. Norton, Ms. Porter, Mr. Raskin, Mrs. Lawrence, Mr. Lynch, Mr. Khanna, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Inspector General Act of 1978 to require the Integrity Committee of the Council of the Inspectors General on Integrity and Efficiency to include additional information in requests and reports to Congress, to make information available to certain Members of Congress regarding certain allegations of wrongdoing closed without referral, to require the Integrity Committee to submit semiannual reports to Congress and the President, to expand the membership of the Integrity Committee, and for other purposes.1.Short titleThis Act may be cited as the Integrity Committee Transparency Act of 2021.2.Additional information to be included in requests and reports to CongressSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (5)(B)(ii), by striking the period at the end and inserting , the length of time the Integrity Committee has been evaluating the allegation of wrongdoing, and a description of any previous written notice provided under this clause with respect to the allegation of wrongdoing, including the description provided for why additional time was needed.; and(2)in paragraph (8)(A)(ii), by inserting or corrective action after disciplinary action. 3.Availability of information to members of Congress regarding certain allegations of wrongdoing closed without referral(a)Availability of information to members of CongressSection 11(d)(5)(B) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(iii)Availability of information to members of Congress(I)In generalWith respect to an allegation of wrongdoing made by a member of Congress that is closed by the Integrity Committee without referral to the Chairperson of the Integrity Committee to initiate an investigation, the Chairperson of the Integrity Committee shall, not later than 60 days after closing such allegation, provide a written description of the nature of the allegation of wrongdoing and how the Integrity Committee evaluated the allegation of wrongdoing to—(aa)the Chair and Ranking Member of the Committee on Oversight and Reform of the House of Representatives;(bb)the Chair and Ranking Member of the Committee on Homeland Security and Governmental Affairs of the Senate;(cc)a member of the House of Representatives who has the support of any seven members of the Committee on Oversight and Reform of the House of Representatives; or(dd)a member of the Senate who has the support of any five members of the Committee on Homeland Security and Governmental Affairs of the Senate. (II)Requirement to forwardThe Chairperson of the Integrity Committee shall forward any written description or update provided under this clause to the members of the Integrity Committee and to the Chairperson of the Council..4.Semiannual reportSection 11(d)(9) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended to read as follows:(9)Semiannual reportOn or before May 31, 2022, and every six months thereafter, the Council shall submit to Congress and the President a report on the activities of the Integrity Committee during the immediately preceding six-month periods ending March 31 and September 30, which shall include the following with respect to allegations of wrongdoing that are made against Inspectors General and staff members of the various Offices of Inspector General described under paragraph (4)(C):(A)An overview and analysis of the allegations of wrongdoing disposed of by the Integrity Committee, including—(i)analysis of the positions held by individuals against whom allegations were made, including the duties affiliated with such positions;(ii)analysis of the categories or types of the allegations of wrongdoing; and(iii)a summary of disposition of all the allegations.(B)The number of allegations referred to the Department of Justice or the Office of Special Counsel, including the number of allegations referred for criminal investigation.(C)The number of allegations referred to the Chairperson of the Integrity Committee for investigation, a general description of the status of such investigations, and a summary of the findings of investigations completed.(D)An overview and analysis of allegations of wrongdoing received by the Integrity Committee during any previous reporting period, but remained pending during some part of the six months covered by the report, including—(i)analysis of the positions held by individuals against whom allegations were made, including the duties affiliated with such positions;(ii)analysis of the categories or types of the allegations of wrongdoing; and(iii)a summary of disposition of all the allegations.(E)The number and category or type of pending investigations.(F)For each allegation received—(i)the date on which the investigation was opened;(ii)the date on which the allegation was disposed of, as applicable; and(iii)the case number associated with the allegation.(G)The nature and number of allegations to the Integrity Committee closed without referral, including the justification for why each allegation was closed without referral.(H)A brief description of any difficulty encountered by the Integrity Committee when receiving, evaluating, investigating, or referring for investigation an allegation received by the Integrity Committee, including a brief description of—(i)any attempt to prevent or hinder an investigation; or(ii)concerns about the integrity or operations at an Office of Inspector General..5.Additional reports; rules of constructionSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following: (14)Additional reports(A)Report to Inspector GeneralThe Chairperson of the Integrity Committee shall submit a report immediately whenever the Chairperson of the Integrity Committee becomes aware of particularly serious or flagrant problems, abuses, or deficiencies relating to the administration of programs and operations of such Office of Inspector General. The report shall be sent to the Inspector General who leads the Office of Inspector General at which the serious or flagrant problems, abuses, or deficiencies were alleged.(B)Report to CongressThe Inspector General of the Office identified by the Integrity Committee shall submit any such report to the House Committee on Oversight and Reform and the Senate Committee on Homeland Security and Governmental Affairs within seven calendar days from the time the agency head receives the report together with a report by the Inspector General at the Office identified by the Integrity Committee containing any comments such Inspector General deems appropriate.(15)Rule of Construction(A)Public disclosure of informationExcept as provided in subparagraph (B), nothing in this subsection shall be construed to authorize the public disclosure of information which is—(i)prohibited from disclosure by any other provision of law;(ii)required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or(iii)a part of an ongoing criminal investigation.(B)Provision of Report to Requesting Members of CongressSubject to any other provision of law that would otherwise prohibit disclosure of such information, the information described in subparagraph (A) may be provided to any Member of Congress upon request of the Member. (16)Prohibited disclosuresThe Integrity Committee may not provide or otherwise disclose to Congress or the public any information that reveals the personally identifiable information of an individual who alleges wrongdoing to the Integrity Committee under this subsection unless the Integrity Committee first obtains the consent of the individual..6.Membership of Integrity CommitteeSection 11(d)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subparagraph (A), by adding at the end the following:(iv)The individual appointed under subparagraph (C).; and(2)by adding at the end the following:(C)Appointment of former Inspector General to Committee(i)AppointmentThe Chairperson of the Council shall appoint an individual who prior to the date of such appointment served as an Inspector General (as that position is described in section 3(a) and section 8G(a)(6)), and who has upheld the highest standards of integrity and professionalism while serving and since leaving service as an Inspector General, as determined by the Chairperson, to serve as a member of the Committee unless no such individual is available or willing to serve as a member of the Committee at the time of the appointment.(ii)Initial termThe individual appointed under clause (i) shall serve at the pleasure of the Chairperson of the Council for a 2-year term.(iii)Additional termThe Chairperson of the Council may reappoint the individual appointed under clause (i) to serve at the pleasure of the Chairperson of the Council for an additional term not to exceed 2 years.(iv)Compensation(I)Special government employee designationThe individual appointed under clause (i) shall be considered a special government employee pursuant to section 202(a) of title 18, United States Code.(II)Compensation and travel expensesAn individual appointed under clause (i) may not receive compensation at a rate in excess of the rate of basic pay for level IV of the executive schedule under section 5315 of title 5, United States Code, and any such individual, while engaged in the performance of their duties away from their homes or regular places of business, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of such title for persons employed intermittently in the Government service.(III)Acceptance of volunteer servicesThe Chairperson of the Council may accept volunteer services from the individual appointed under this subparagraph without regard to section 1342 of title 31, United States Code.(IV)Provisions relating to reemployment(aa)The Chairperson of the Council may reemploy annuitants.(bb)The employment of annuitants under this paragraph shall be subject to the provisions of section 9902(g) of title 5, United States Code, as if the Council was the Department of Defense.. 7.Requirement to refer allegations of wrongdoing against Inspector General to Integrity Committee(a)RequirementSection 11(d)(4) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subparagraph (A), in the heading, by striking Requirement and inserting Allegations against staff members; (2)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(3)by inserting after subparagraph (A) the following: (B)Allegations against Inspectors GeneralAn Inspector General shall refer to the Integrity Committee any allegation of wrongdoing against that Inspector General. .(b)Technical and conforming amendmentSection 11(d)(1) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking (4)(C) and inserting (4)(D). 8.Requirement to report final disposition to Congress Section 11(d)(8)(B) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting , the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Reform of the House of Representatives, and other congressional committees of jurisdiction, after Integrity Committee. 